Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are currently pending in the present application.
Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 September 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 July 2021 was considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aizawa (US 2008/0291385).
Re: claim 12, Aizawa discloses a first substrate 4 (Fig. 1A); a second substrate 3 opposed to the first substrate (Fig. 1A); a sealing member 5 bonding the first substrate and the second substrate together in a peripheral region (Fig. 1A; para. 45) outside a display region (Fig. 1A, where the display region is the region between sealant 5) including a pixel (para. 28 discloses pixels); and a first protrusion (Fig. 1A, one of element 1) and a second protrusion (Fig. 1A, another one of element 1) protruding from the second substrate 3 toward the first substrate 4 (Fig. 1A), wherein the first protrusion is in contact with the first substrate without being bonded to the first substrate, and the second protrusion is bonded to the first substrate (Fig. 1A; para. 45 discloses “It is also possible to mix the spacers 1 having bonded end surfaces with those having abutted end surfaces.”).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa in view of Takeda (US 2009/0073371).
Re: claim 13, Aizawa discloses the limitations of claim 12, but does not explicitly disclose that a restoration rate when a load is applied to the second protrusion is less than a restoration rate when the load is applied to the first protrusion.  
Takeda discloses that a restoration rate when a load is applied to the second protrusion is less than a restoration rate when the load is applied to the first protrusion (para. 38 discloses that spacers 23 and 24 have an elastic modulus greater than spacer 21).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a restoration rate when a load is applied to the second protrusion is less than a restoration rate when the load is applied to the first protrusion, as disclosed by Takeda, in the device disclosed by Aizawa for the purpose of optimizing the aperture ratio while providing sufficient strength to maintain the cell gap.
Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa in view of Lin (US 2020/0124895).
Re: claim 14, Aizawa discloses the limitations of claim 12; however, Aizawa does not explicitly disclose that a width of the second protrusion is less than a width of the first protrusion.  
Lin discloses that a width of the second protrusion is less than a width of the first protrusion (Fig. 3G discloses that spacers 430 comprise varying widths, where the width of the spacers decrease in a direction towards the center of the display).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a width of the second protrusion is less than a width of the first protrusion, as disclosed by Lin, in the device disclosed by Aizawa for the purpose of reducing the thickness of the base substrates while maintaining the cell gap.
Re: claim 16, Aizawa discloses the limitations of claim 12; however, Aizawa does not explicitly disclose that the second substrate comprises an alignment film opposed to the first substrate, the alignment film covers at least a part of the first protrusion, and the second protrusion is located between the alignment film and the first substrate.
Lin discloses that the second substrate 410 (Fig. 3G) comprises an alignment film A1 opposed to the first substrate 420, the alignment film covers at least a part of the first protrusion, and the second protrusion is located between the alignment film and the first substrate (covering of spacers 430 disclosed in Fig. 3G).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the second substrate comprise an alignment film opposed to the first substrate, the alignment film covers at least a part of the first protrusion, and the second protrusion be located between the alignment film and the first substrate, as disclosed by Lin, in the device disclosed by Aizawa for the purpose of providing a pre-tilt to the liquid crystal molecules disclosed proximate to the alignment film.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa in view of Niwano (US 2013/0308084) and Lin.
Re: claim 15, Aizawa discloses the limitations of claim 12, and Aizawa discloses a third protrusion protruding 1 from the second substrate 3 toward the first substrate 4 (at least four protrusions are disclosed in Fig. 1A).
However, Aizawa does not explicitly disclose that the third protrusion is opposed to the first substrate via a gap, wherein a width of the first protrusion and a width of the second protrusion are less than a width of the third protrusion.  
Niwano discloses that the third protrusion 50-2 (Fig. 2) is opposed to the first substrate 10 via a gap (gap disclosed in Fig. 2).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the third protrusion be opposed to the first substrate via a gap, as disclosed by Niwano, in the device disclosed by Aizawa for the purpose of maintaining a cell gap between the first and second substrates upon the application of external physical pressure to the display device.
Lin discloses that a width of the first protrusion and a width of the second protrusion are less than a width of the third protrusion (Fig. 3G, where the widths of protrusions 430 decrease of the spacers decrease in a direction towards the center of the display).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a width of the first and second protrusions are less than a width of the first protrusion, as disclosed by Lin, in the device disclosed by Aizawa for the purpose of reducing the thickness of the base substrates while maintaining the cell gap.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871